Wyly, J.
The defendant has appealed from a judgment against him for the amount of his license as insurance agent for the year 1808.
He avers that tho act of the 15th March, 1855, authorizing said license tax, is unconstitutional, unequal, unjust and oppressive. That it imposes a license tax of $1000 on each insurance company or insurer not chartered by this Slate, and only $500 on each insurance company incorporated by the laws of this State. He contends that this distinction is' made between these two classes in violation of article 118 of the Constitution, and that as agent of the Queen’s Insurance Company of Liverpool and London lie is aggrieved by this unjust discrimination.
The constitutionality of this law was examined by this court in the cases of the State v. Ogden, and the State v. Lathrop, 10 A. 402, whero it was held that the Constitution has not deprived the Legislature of tho power of dividing the objects of taxation into classes; it merely requires that the burden be equal upon all those included in the same class. “ That the class of insurance offices liable to the thousand dollar tax under the statute in question is entirely different from that which is liable to the five hundred dollar tax. If this State has thought fit to recognize foreign charters of incorporations to the extent of permitting foreign corporations to transact business in tlieir corporate name, through agents within our limits, the Legislature had the undoubted right to attach what conditions it thought fit to the privilege.”
It might have permitted the insurance companies incorporated under the laws of this State, and have excluded entirely the agents of foreign corporations, and all others.
*435It imposes an equal burden upon tbe agents of all tbe foreign insurance companies, and tbe defendant is not subjected to any greater 'license than others belonging to tbe same class.
It does not discriminate between tbe citizens of this State and those of other States, as tbe defendant alleges, giving tbe former greater privileges and immunities than tbe latter; but if it did, tbe defendant, as agent of an English corporation, cannot invoke tbe inhibitory clause of tbe Constitution of the United States in relation thereto. Tbe citizens of all classes are permitted to pursue tbe occupation of insuring by incorporating themselves into companies for that business under tbe laws of this State, and by paying a license of $500, or they can pursue the occupation by paying a license of $1000 without incorporating under, tbe laws of this State.
Tbe statute presents two conditions, upon complying with either of - which citizens or foreigners can pursue tbe insurance business in this. State.
After carefully considering the printed argument filed by tbe defendant, we are unable to perceive any sufficient reason to depart from tbe decisions in tbe State v. Ogden and tbe State v. Lathrop, 10 A. 402, where, under tbe same state of facts as now presented, tbe statute in question was held to be constitutional.
It is therefore ordered that tbe judgment appealed from be affirmed with costs.